Citation Nr: 1757106	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  13-31 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic disorder (PTSD) and depression.

2. Entitlement to service connection for residuals of broken nose, to include nose pain. 

3. Entitlement to service connection for respiratory disabilities.

4. Entitlement to service connection for residuals traumatic brain injury (TBI), to include headaches. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel.


INTRODUCTION

The Veteran served on active duty from March 1999 to April 2003.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 and February 2017 rating decisions of the Department of Veterans Affairs Regional Office in Houston, Texas.  The August 2011 rating decision, in part, denied entitlement to service connection for entitlement to service connection for PTSD, an acquired psychiatric disorder, to include depression, a broken nose/nose pain, and respiratory difficulties/discomfort.  On the other hand, the February 2017 rating decision denied entitlement for service connection for residuals of TBI.  

The Board previously remanded the claims in June 2013 for the RO to issue statement of the case. The RO has complied with this remand directive and the Veteran has appealed the statement of the case.  As such, the Board will proceed to adjudicate the claim for service connection for residuals of broken nose, to include nose pain and respiratory disabilities.  With respect to the acquired psychiatric disorder, however, further development is required before adjudication.  The Veteran testified before the undersigned in June 2016 and the transcript is of record.

As such, the issues of entitlement to service connection for acquired psychiatric disorder, to include PTSD and depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1. The April 2002 incident in which the Veteran was assaulted outside of a bar did not occur in the line of duty (LOD) during a period of active military service.

2.  The Veteran's claimed residuals of broken nose are not etiologically related to injury or disease incurred or aggravated in the LOD during active military service

3. The Veteran's respiratory disabilities are not etiologically related to injury or disease incurred or aggravated in the LOD during active military service. 

4. The Veteran's headaches are not etiologically related to injury or disease incurred or aggravated in the LOD during active military service. 


CONCLUSIONS OF LAW

1. The criteria to establish service connection for residuals of broken nose, to include nose pain have not been met.  38 U.S.C. §§ 105, 1131, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.301 (2017).

2. The criteria to establish service connection for respiratory disabilities have not been met.  38 U.S.C. §§ 105, 1131, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.301 (2017).

3. The criteria to establish service connection for residuals of TBI, to include headaches have not been met.  38 U.S.C. §§ 105, 1131, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.301 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  

VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor his representative has asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  All potentially relevant evidence necessary to adjudicate the claim has been identified and obtained.  

However, the Veteran was not afforded a VA examination or medical opinion for his claim of entitlement to service connection for residuals of broken nose, to include nose pain and respiratory disability.  For service connection claims, VA is obliged to provide an examination or obtain a medical opinion in a claim when the record indicates that a veteran's disability may be associated with active service.  38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As explained in detail below, here, the basis of the claims decided in this appeal is that the Veteran was injured during service.  As discussed below, the incidents at the basis of this claim were not in the line of duty, and thus, cannot be the basis of establishing service connection.  Without an in line of duty incident, the Board finds that there is not a duty to assist by obtaining an opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); Waters, 601 F. 3d at 1278.

Accordingly, the Board finds that the duty to assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c) have been satisfied for the issue adjudicated below.

II. Service Connection

The Veteran contends that he has nose pain, respiratory disabilities, and headaches as residuals of TBI because of an injury he sustained during his military service.  A VA administrative decision from October 2010 found that the Veteran was not injured in a line of duty because his injury was a result of his own willful misconduct. 

In order for a Veteran to be entitled to disability compensation, the injury or disease from which the Veteran's disability results must have been incurred in or aggravated by active military, naval, or air service "in line of duty." 38 U.S.C.§§ 105 (a), 1131; 38 C.F.R. §§ 3.1 (k), 3.1(m), 3.301(a).  "In line of duty" means an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, was a result of his or her abuse of alcohol or drugs. 38 C.F.R. § 3.1 (m).

VA has defined willful misconduct as an act involving conscious wrongdoing or known prohibited action. 38 C.F.R. § 3.1(n).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences. 38 C.F.R. § 3.1 (n)(1).  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct. 38 C.F.R. § 3.1 (n)(2). Willful misconduct will not be determinative unless it is the proximate cause of injury, disease, or death. 38 C.F.R. § 3.1 (n)(3).

The simple drinking of alcoholic beverage is not of itself willful misconduct. If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct. 38 C.F.R. § 3.301 (c)(2).

In this case, the Veteran avers that his nose was broken during an altercation that occurred when he was leaving a bar with his ex-wife in Germany.  The Veteran contends that he was attacked by multiple American soldiers, who mistook him for another solider.   The Veteran asserts that there was a military report filed regarding this incident.  According to the Veteran, he sought treatment for his broken nose in April 2002.  See VA Form 9.  

Contrary to the Veteran's assertion, the contemporaneous military police reports in his military personnel records reflect that he was involved in an altercation with one person outside a club on April 14, 2002.  Although the initial report stated that the Veteran was attacked by unknown individuals, further investigation that included interview with witnesses found that the Veteran followed another solider out of a night club after the solider bumped into him and started the fight that resulted in his broken nose.  Furthermore, a witness provided statement that the Veteran was drunk at the time. 

Notably, the Veteran's account of events of April 14, 2002 is significantly different from the statements provided at the time of the incident.  Given that the military police reports were created contemptuously, the reports are likely to contain more accurate details than the Veteran's recollection over a decade after the incident.  For this reason, the Board finds that the military police reports from April 2002 have more probative value than the Veteran's lay statements.  Based on this evidence, the Board finds that the Veteran's actions constitute willful misconduct. 

The Board has considered the Veteran's contention that VA erroneously conflated a November 2002 incident, which he concedes was not in the line of duty, with the April 2002 incident that led to his broken nose and TBI.  However, the Board finds that the evidence shows that the April 2002 incident was also a result of the Veteran's willful misconducts to the extent he initiated the fight.   

The Veteran has not alleged any other injury or disease in service other than his broken nose and TBI from the April 2002 that could possibly be related to his current nose pain, respiratory disability, and headaches.  A disease or injury that occurred or was aggravated in the LOD during active service is the crux of the Veteran's service connection claims.  Absent evidence showing this element, his claim cannot be granted.  

In summary, The Board concludes that the preponderance of the evidence is against a finding that the Veteran's current disability is related to injury or disease incurred or aggravated in the LOD during active service.  As indicated, the Veteran's appeal is based on disabilities he attributes to the April 2002.  On the basis that this incident was the product of willful misconduct and as neither the Veteran nor the record indicate another basis for service connection for these disabilities, the Board finds that service connection must be denied under the facts of this case.  Therefore, the evidence does not support entitlement for service connection for residuals of broken nose, to include nose pain, entitlement for service connection for respiratory disabilities, as well as entitlement for residuals of TBI, to include headaches.   


ORDER

Service connection for residuals of broken nose, to include nose pain is denied. 

Service connection for respiratory disabilities is denied. 

Service connection for residuals of traumatic brain injury, to include headaches is denied.  

REMAND

The Board regrets further delay, but additional development is necessary to decide the claim for service connection for acquired psychiatric disorder, to include PTSD and depression.  

The Veteran underwent a VA psych examination in June 2011, where the examiner diagnosed depressive disorder that was found to be less likely than not related to the Veteran's military service.  The examiner, however, declined to provide a nexus opinion with respect to the PTSD claim on the grounds that there were no confirmed stressors.  To the extent the examiner's opinion failed to address the PTSD claim based on lack of confirmed stressor, the Board finds this opinion inadequate to adjudicate the claim. 

While there is a PTSD Disability Benefit Questionnaire from October 2016 that provided positive nexus opinion with respect to the Veteran's PTSD claim, the Board finds this opinion inadequate to the extent it failed to apply the proper legal standard.  As such, a remand is necessary to obtain an adequate medical opinion before the Board can adjudicate this claim.   

Accordingly, the case is REMANDED for the following action:

1. Update VA medical records. 

2. After completing directives #1, schedule the Veteran for a VA psychiatric examination with an appropriate examiner.

The Veteran's claims file must be made available to the examiner for review in connection with the examination.  The examiner must take a complete history from the Veteran.  All indicated tests and studies should be completed. 

Following the completion of the examination, the examiner should provide an opinion answering the following question:

Is the Veteran's acquired psychiatric disorder at least as likely as not (50 percent or greater probability) related to service?

The examiner is asked to provide opinion with respect to all diagnosed acquired psychiatric disorders. 

The examiner's opinion should consider the Veteran's lay statement regarding all of the in-service stressors.  In particular, he reported seeing deadly train accident, where he was prevented from rendering aid.  He also reported seeing a person who was run over by a tank while he was training in Fort Irwin. The Veteran also indicated that he was left in Fort Irwin desert for days.  

If PTSD is diagnosed, the examiner should indicate what stressor(s) the diagnosis is based upon.

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case.

3.  Complete any other necessary development, to include seeking verification of stressor(s) if PTSD was diagnosed in the VA examination.

4.  Then, readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).

______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


